Citation Nr: 0927378	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  00-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain for the period prior to February 17, 2005.

2.  Entitlement to a rating in excess of 10 percent for low 
back strain for the period prior to December 29, 2008.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain for the period beginning December 29, 2008.

3.  Entitlement to a rating in excess of 30 percent for 
meniscectomy of the left knee with traumatic arthritis.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1955, and from March 1956 to September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Subsequently, the Board remanded this 
matter for additional development in a February 2006 
decision.

In September 2005, the Veteran and his wife testified during 
a Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Prior to February 17, 2005, the Veteran's low back strain 
was manifested by no more than lumbosacral strain with 
characteristic pain on motion; nor was it manifested by 
findings of low back strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; or moderate, recurrent attacks of 
intervertebral disc syndrome, or of incapacitating episodes 
requiring physician-ordered bed rest; or of forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

3.  From February 17, 2005 to December 29, 2008, the 
Veteran's low back strain was manifested by forward flexion 
of the thoracolumbar spine to 50 degrees; nor was it 
manifested by a showing of forward flexion to 30 degrees or 
less or of ankylosis of the entire thoracolumbar spine.

3.  Beginning December 29, 2008, the Veteran's low back 
strain was not manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less or of ankylosis of 
the entire thoracolumbar spine.

4.  The Veteran is currently in receipt of the maximum 
schedular rating of 30 percent for meniscectomy of the left 
knee with traumatic arthritis.

5.  Degenerative changes of the right knee are presently 
manifested by normal extension and flexion to 110 degrees 
active and passive with pain at 105 degrees and slight 
instability. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back strain for the period prior to February 17, 2005, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003), 5295 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, General Rating Formula 
for Diseases and Injuries of the Spine (as in effect since 
September 26, 2003).

2.  The criteria for a rating of 20 percent, but no higher, 
for low back strain for the period from February 17, 2005 to 
December 29, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008). 

3.  The criteria for a rating in excess of 20 percent for low 
back strain for the period beginning December 29, 2008, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008). 

4.  The criteria for a rating in excess of 30 percent for 
meniscectomy of the left knee with traumatic arthritis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2008).

5.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2002 and March 2005.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was provided to the Veteran in April 2009.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  This includes, where 
applicable, notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  While the appellant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the benefits sought 
on appeal, because of the Board's actions in this case there 
is no prejudice to the appellant in rendering a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that decision, the Court stated that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  Correspondence from the RO 
did not inform the Veteran that he needed to show the effect 
that the worsening of his symptoms had on his employment and 
daily life.  The letter also did not specifically describe 
the requirements of the applicable Diagnostic Codes.  
However, in this case, the Board finds that the Vazquez-
Flores notice error did not affect the essential fairness of 
the adjudication because the Veteran was informed of the 
specific requirements of the applicable Diagnostic Codes in a 
statement of the case issued in May 2000 and in supplemental 
statements of the case issued in May 2004 and March 2005.  
The Veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, he and his wife testified about 
his symptoms and their effect on his employment and daily 
life during a Board hearing, and the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in March 2009.  Thus, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).



Low Back Strain - Laws and Regulations

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
23, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).
The Spine
5235
Vertebral fracture or dislocation

5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown,  
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008). 

Factual Background and Analysis

In this case, service connection for a low back strain 
secondary to service-connected left knee disability was 
granted in a March 1994 rating action and a 10 percent 
disability rating was awarded under the provisions of former 
Diagnostic Code 5295 for lumbosacral strain.  The Veteran 
filed for an increased rating in June 1998.  In an April 2009 
rating decision, the RO increased the Veteran's disability 
rating from 10 percent to 20 percent, effective December 29, 
2008, under the General Rating Formula for lumbosacral 
strain.

An August 1998 private X-ray study of the lumbosacral spine 
showed mild hypertrophic arthritic changes and a right pars 
interarticularis defect at L5.

Private medical records of Dr. R.N. dated in August and 
September 1998 showed a mild paralumbar spasm and chronic 
back pain, but full range of motion.  

The Veteran underwent a VA examination of the spine in 
January 1999.  The Veteran complained that his chronic low 
back pain began about three years before, was gradual in 
onset, and had been progressive over the years.  He denied 
any history of pain radiating from the lower back into the 
extremities.  He was treated with physical therapy, rest and 
over-the-counter pain medicines.  He regularly walked and 
swam for exercise.  Prolonged sitting, standing or repetitive 
bending increased symptoms, but the pain did not interfere 
with his daily routine.  He used a cane occasionally to 
steady his gait.  On physical examination, the back was 
symmetrical, and the vertebrae were midline and nontender on 
palpation.  There was no costovertebral angle tenderness.  
Range of motion was as follows: flexion was to 70 degrees, 
extension was to 30 degrees, bilateral rotation was to 30 
degrees, and bilateral lateral flexion was to 35 degrees.  It 
was remarked that range of motion testing revealed no 
evidence of increased tenderness.  An X-ray study of the 
lumbosacral spine showed mild degenerative spurring without 
focal abnormality.  The diagnosis was degenerative joint 
disease of the lumbosacral spine.

A December 2000 VA medical record noted the Veteran's right 
lower back had muscle tightness and tenderness with a 
palpable spasm.  The nurse practitioner assessed a lower back 
muscle strain.  

A November 2001 VA medical record revealed that the Veteran 
had complained of low back pain which had occurred 
sporadically for some time.  

December 2001 VA X-rays studies showed mild degenerative 
joint disease at T12-L1 and minimal degenerative joint 
disease at L2-L3 and L3-L4.

A January 2002 private medical record from South Austin 
Hospital revealed that the Veteran was seen for a three-week 
flare-up of low back and left knee pain.  He had not been 
wearing a shoe lift for his shorter, left leg, recently.  He 
had morning pain and stiffness in his back and knees that 
improved during the day, though his wife had to help him roll 
over in bed due to his pain.  He estimated pain as 8 on a 
scale of 10 which decreased to 2 to 4 later in the day.  He 
denied any swelling or erythema.  On physical examination, 
the Veteran had full range of motion.  Mild tenderness was 
noted in the right paralumbar area.  The examiner noted no 
acute arthritis or any sign of rheumatologic disease.  The 
examiner stated that severe spinal stenosis was not indicated 
due to a lack of neurologic symptoms.  The Veteran was given 
pain medications and a note to excuse from work for a few 
days.  

A December 2002 VA rheumatology consultation indicated that 
lumbar spine X-ray studies showed mild to moderate 
degenerative changes.

The Veteran underwent a VA examination of the spine in 
December 2003.  He complained of mild to moderate low back 
pain with pain as 8 on a scale of 10 during flare-ups, which 
might last 1 to 2 days and occasionally up to one week, with 
symptoms two to three times per month.  This back pain was 
localized to the lumbar area.  Flare-ups limited his walking 
and weight bearing.  During a flare-up of the knees, he 
occasionally used a cane or crutches.  He could walk up to 
one mile.  On physical examination, range of motion of the 
lumbar spine was: flexion was to 70 to 80 degrees with 
pulling and straining; extension was to 20 to 30 degrees with 
a pulling sensation; lateral flexion was to 30 degrees 
bilaterally; and dorsiflexion was to 30 degrees bilaterally.  
There were no muscle spasms or significant pain noted or 
ankylosis.  A neurological examination was normal and 
unremarkable.  X-ray studies of May 2003 showed moderate 
degenerative joint disease, facet joints L4-5, L5-S1 disc 
space and mild anterior spondylosis at L1-T12.  The diagnosis 
was chronic low back pain and degenerative joint disease.  

The Veteran underwent a VA examination of the spine in 
February 2005.  The Veteran complained of tightness and 
stiffness with a dull ache and pain rated as 6 on a scale of 
10.  He took Edodolac for his knees which also helped in 
relief of his back pain.  Flare-ups varied depending on his 
physical activities and in general any ache lasted for the 
remainder of the day.  Precipitating factors included sitting 
for more than 10 minutes and standing for more than 15 
minutes.  A temporary decrease in range of motion and back 
function due to stiffness and pain were listed as functional 
impairments due to flare-ups.  It also was noted that the 
Veteran could walk up to one mile.  No prostrating episodes 
requiring complete bed rest were noted, but the Veteran had 
problems getting into and out of a car as well as driving 
long distances.  On physical examination, range of motion of 
the thoracolumbar spine included: flexion was to 50 degrees, 
extension was to 20 degrees, left lateral flexion was to 10 
degrees, right lateral flexion was to 20 degrees, and lateral 
rotation was to 30 degrees bilaterally.  Pain was noted on 
the extremes of flexion, extension and twisting.  Some 
tenderness on paraspinal muscles was noted, but there was no 
muscle spasm.  No scoliosis, reversed lordosis, abnormal 
kyphosis or ankylosis were noted.  A neurological examination 
was normal and unremarkable.  X-ray studies showed mild to 
moderate degenerative joint disease of the lower thoracic 
spine and mild degenerative joint disease at T12-L1 and 
minimal degenerative joint disease at L2-L3 and L3-L4.  

The Veteran underwent a VA examination of the spine in 
December 2008.  The Veteran did not complain of pain in 
between flare-ups, but said that they were intermittent and 
lasted about four days every two weeks.  They were 
precipitated by walking, bending, and lifting and alleviated 
by resting.  He was not incapacitated during flare-ups.  The 
Veteran used a cane and avoided walking during flare-ups, but 
could walk one-half mile.  On physical examination, it was 
noted that the Veteran had lost his lower lordotic curve.  
Range of motion was measured as follows: flexion was to 55 
degrees with pain at the end; extension was to 8 degrees with 
pain at the end; left lateral flexion was to 27 degrees with 
pain at the end; right lateral flexion was to 20 degrees with 
pain at the end; left lateral rotation was to 30 degrees with 
pain at the end; and right lateral rotation was to 20 degrees 
with pain at the end.  Repetitive range of motion showed no 
limitations though the Veteran noted an increase in pain with 
repetition.  No muscle spasms, weakness or tenderness were 
noted.  On neurological examination, some decrease to 
vibration of the left foot was noted, but otherwise no 
neurological problems were noted.  No ankylosis or periods of 
incapacitation were noted.

Based on the evidence of record, the Board finds that prior 
to February 17, 2005, a rating in excess of 10 percent for 
low back strain is not warranted.  Though VA examinations 
dated in January 1999 and December 2003 showed pain on 
motion, the preponderance of VA and private medical evidence 
for this time period does not reflect low back strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position to qualify for 
a higher rating under former Diagnostic Code 5295; or 
moderate recurring attacks of intervertebral disc syndrome to 
qualify for a higher rating under former Diagnostic Code 
5293; or incapacitating episodes of physician-ordered bed 
rest to qualify for a higher rating under a more recent 
version of Diagnostic Code 5293.  The January 1999 VA 
examination showed forward flexion of the thoracolumbar spine 
was to 70 degrees, and the December 2003 VA examination 
showed forward flexion was to 70 to 80 degrees with pulling 
and straining.  These results did not reflect a higher, or 20 
percent, rating under the current General Rating Formula 
because these examinations did not show forward flexion 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

No other diagnostic codes are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The Board reiterates that separate ratings may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence of 
record shows that the severity of the Veteran's symptoms 
associated with his service-connected low back strain varied 
in the time period prior to December 29, 2008, when he had 
been assigned a 10 percent rating by the RO.  As the VA 
orthopedic examination on February 17, 2005, revealed that 
the Veteran had forward flexion of the thoracolumbar spine to 
50 degrees, the Board finds that a staged rating is 
appropriate.  Consequently, the assignment of a higher, or 20 
percent, rating for low back strain is warranted from 
February 17, 2005, the date of the examination showing 
entitlement to a 20 percent rating under the current General 
Rating Formula.

A rating in excess of 20 percent is not warranted at any time 
after February 17, 2005, as there is no VA or private medical 
evidence of record showing forward flexion of the 
thoracolumbar spine at 30 degrees or less or of ankylosis of 
the entire thoracolumbar spine, which are necessary to 
qualify for a higher rating under the General Rating Formula. 

The Board further notes that at no time during the course of 
his appeal has the Veteran been prescribed bed rest by a 
physician due to incapacitating episodes.  Thus, evaluation 
under the regulations for IVDS would be inappropriate.

Therefore, a rating in excess of 10 percent for low back 
strain for the period prior to February 17, 2005, and a 
rating in excess of 20 percent for the period beginning 
December 29, 2008, must both be denied; however a 20 percent 
rating is granted for the period from February 17, 2005 to 
December 29, 2008.  

Knees - Laws and Regulations

501
0
Arthritis, due to trauma, substantiated by 
X-ray findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008). 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008). 

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or 
lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of 
flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of 
extension of:

Extension limited to 
45°  
50

Extension limited to 
30°
40

Extension limited to 
20°
30

Extension limited to 
15°
20

Extension limited to 
10°
10

Extension limited to 
5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, 
requiring brace  
4
0

Malunion of:

With marked knee or ankle 
disability
3
0

With moderate knee or ankle 
disability
2
0

With slight knee or ankle 
disability
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).


 
38 C.F.R. § 4.71, plate 2 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Factual Background

A June 1998 VA medical record noted degenerative joint 
disease in both knees and that the Veteran's knee pain 
increased with activity.  He managed the pain with Tylenol.

Private medical records of Dr. R.N. dated in August and 
September 1998 revealed that the Veteran was seen for 
degenerative joint disease changes in both knees and chronic 
knee pain.  He had full range of motion of both knees.  

The Veteran underwent a VA examination of the knees in 
January 1999.  The Veteran complained that since his 
inservice meniscectomy of the left knee he had continued to 
experience pain as well as instability and occasional locking 
of the knee.  On physical examination, the knees were 
essentially symmetrical with the exception of two well-healed 
surgical scars in the medial aspect of the left knee 
measuring 6.5 cm. by 0.2 cm. and 7.5 cm. by 0.2 cm.  There 
was no swelling or inflammation, but the knees appeared much 
larger than expected.  Palpation revealed no evidence of 
effusion or tenderness.  The joints were stable.  There was 
marked crepitus on range of motion of the knees bilaterally 
with tenderness at 90 degrees flexion.  February 1998 X-ray 
studies of the left knee showed advanced degenerative joint 
disease with additional findings of joint effusion.  The 
diagnosis was degenerative joint disease and status post 
meniscectomy of the left knee with no diagnosis entered for 
the right knee.  

In his May 1999 Notice of Disagreement, the Veteran reported 
that he could not kneel or exercise because of his knees and 
had to permanently wear a knee brace on his left knee to 
ambulate.  

A December 2001 VA medical record noted that the Veteran 
complained of increased pain and swelling in his left knee 
for the last two to three weeks as well as some increased 
pain and swelling in his right knee.  He had been out of town 
and forgotten to take medication with him.  

A December 2002 VA rheumatology consultation noted no 
swelling, no effusion and no tenderness of the knees.  It was 
indicated that X-ray studies of the knees showed 
osteoarthritic changes in the left knee with some mild to 
moderate degenerative changes in the right knee.

A December 2003 VA medical record indicated that the Veteran 
complained of bilateral knee pain, but said his condition 
improved after a short walk and that he had no severe 
episodes recently.

The Veteran underwent a VA examination of the knees in 
December 2003.  The Veteran told the examiner that he had 
been advised in the past to have a total left knee 
replacement but had not done so.  The Veteran said that 
intermittent pain in the right knee was usually less than the 
left knee and that left knee effusion in the past was 
recurrent two or three times a year.  He complained that 
during flare-up of symptoms in the left knee he experienced 
swelling, effusion, redness, warmth, instability, knocking, 
fatigability, and lack of endurance.  For flare-ups of joint 
disease he reported moderate to severe pain from 4 to 8 on a 
scale of 10 for two or three times a week and sometimes this 
would last one week.  Symptoms were worse with standing, 
working, weight bearing, bending, and lifting and were 
relieved by rest; however he continued to exercise regularly 
and walked up to one mile.  He reported difficulty using 
stairs as a functional limitation during a flare-up.  He used 
crutches and a cane in the past whenever necessary.  There 
were no episodes of dislocation or recurrent subluxation 
reported.  As for inflammatory arthritis, left knee swelling 
and intermittent history of effusion were noted.  The 
examiner noted a moderate to severe impact, with left knee 
symptoms worse, regarding effects on his occupation and daily 
activities.  

On physical examination, left knee extension was to 0 degrees 
with crepitus present and left knee flexion was to 90 degrees 
present normal and 90 to 100 degrees pain with diffuse 
swelling, crepitus, and tenderness anteriorly noted.  No 
instability was noted.  Right knee extension was to 0 degrees 
and flexion was to 120 degrees with crepitus present.  There 
was minimal swelling, diffuse but without any warmth or 
edema, and tenderness imperially.  The examiner noted a 
limitation of about 20 to 40 minutes with walking, standing, 
or using the stairs.  It also was noted that the Veteran 
limped during flare-ups and that his left leg was shorter 
than the right.  No ankylosis was present.  X-ray studies of 
the knees showed severe degenerative joint disease in both 
knees.  The examiner also noted that the Veteran reported 
flare-ups of the left knee two or three times a year with 
pain, swelling, and effusion which required crutches.

The Veteran underwent a VA examination of the knees in 
February 2005.  The Veteran complained of pain and stiffness 
in the knees and swelling in the left knee.  He took Etodolac 
with some relief.  Flare-ups depended on his activity but 
could reach 8 on a pain scale of 10.  Precipitating factors 
included walking for 10 minutes, standing for 15 minutes, 
sitting for more than 15 minutes, and going up stairs.  It 
was noted that the Veteran used knee braces and a cane. As 
well as a wedge inside the heel of the left shoe.  No 
episodes of dislocation or recurrent subluxation were noted.  
The examiner also noted that the Veteran had been a school 
bus driver for more than 10 years and had left his job three 
to four years before due to knee pain.  Bending his knees on 
long drives aggravated his pain.  The Veteran reported that 
three years before he had to use crutches for three weeks due 
to severe pain and swelling in the left knee.  On physical 
examination, left knee flexion was to 80 degrees and right 
knee flexion was to 100 degrees.  The left knee was swollen 
but there was no effusion or quadriceps wasting.  Notable 
pain was noted on extension of the left knee.  Repetitive 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The Veteran had a 
normal gait, but pain and stiffness on prolonged standing and 
walking.  No ankylosis was noted.  The diagnosis was 
degenerative joint disease of both knees.  

A July 2005 VA medical record noted that the Veteran 
complained that his left knee had been swollen for a month.

August 2005 Brooke Army Medical Center records showed that 
the Veteran was treated for a left knee sprain and fitted 
with a hinged knee brace.

An August 2005 private medical record of Dr. R.K. showed 
significant osteoarthritis of the left knee.  

According to an August 2005 medical note signed by Dr. R.K. 
the Veteran had osteoarthritis of the left knee and might 
benefit from joint replacement surgery.

The Veteran was seen in January and February 2006 for 
osteoarthritis of his knees by Dr. J.E.C., a private 
rheumatologist.  Occasional giving way and locking of the 
knees was noted.  Past use of multiple anti-inflammatory 
drugs and steroid injections were without ongoing significant 
benefit.  His symptoms were generally controlled by 
Arthrotec, but the possibility of a future injection was 
noted.  The Veteran reported increased pain in his knees with 
long periods of walking more than several blocks or standing 
more than 20 to 30 minutes.  

An April 2006 VA medical record noted that the Veteran walked 
one to two miles regularly.

A May 2006 VA medical record noted the Veteran's referral to 
physical therapy for bilateral knee pain.  It was noted that 
he still maintained an active lifestyle, but would benefit 
from knee braces which he had used to good effect in the 
past.

A July 2006 VA medical record signed by a physician noted 
that a VA examination showed that the Veteran's service-
connected left knee disorder significantly affected his 
occupational functioning during flare-ups and subsequently 
led to his retirement because the knee pain caused him to 
have little endurance for driving.  Knee arthritis limited 
his ability to squat and to stand for long periods and 
created problems with repetitive bending which was required 
for driving a bus with a clutch.

The Veteran was issued knee braces by VA in August 2006.

A November 2006 private medical record of Dr. A.C. noted that 
the Veteran had been told by another physician that he had 
rheumatoid arthritis and that he had been told for 20 years 
that he needed knee replacements but had held off to remain 
as functional as possible.  It was noted that the right knee 
had flexion to about 45 degrees with pain with extension to 
about 180 degrees while the left knee had flexion to 90 
degrees with severe pain and extension to about 160 degrees.  
The diagnosis was diffuse osteoarthritis.  Later that month, 
Dr. A.C. noted that the Veteran had extensive osteoarthritis 
affecting the cervical spine and the shoulders, in addition 
to his osteoarthritis  of the knees.  The physician indicated 
that the diffuse osteoarthritis was limiting the Veteran 
functionally.   

Private correspondence from Dr. R.K. dated in February 2007 
indicated that the Veteran was unemployable due to severe 
arthritis in his neck, shoulders and knees which limited his 
ability to ambulate and perform activities of daily living.

The Veteran was measured for a left knee sleeve at a VA 
clinic in June 2008.

According to a November 2008 VA medical record, the 77-year 
old Veteran fell in October 2008 after tripping on the 
stairs.  He denied any pain and was not using any assistive 
device.

The Veteran underwent a VA examination of both knees in 
December 2008.  The Veteran complained that his left knee had 
gotten worse over the years and his current symptoms included 
constant and daily pain which was worse with weight bearing, 
lying down at night to sleep, and prolonged sitting.  He 
noted constant locking when he stood and frequent swelling 
and warmth.  While the knee gave out he had not fallen in the 
past two to three years.  Flare-ups were twice a month with 
severe pain and swelling in the knee lasting about three to 
four days, but the Veteran was not incapacitated.  He did not 
take any pain medications.  He used a cane and left knee 
brace daily.  The Veteran also said that he had daily pain in 
his right knee and that sometimes it was worse than his left 
knee.  He noted pain with walking, standing, prolonged 
sitting and that his knee swelled and locked frequently, but 
the right knee did not give out.  Flare-ups occurred about 
once a month lasting two to three days, but were not as bad 
as those for the left knee.  They were relieved by rest, but 
he was not incapacitated.  There were no episodes of 
dislocation or recurrent subluxation noted nor inflammatory 
arthritis.  His walking was now limited to one-half mile, his 
standing to 10 minutes, his sitting to two hours, and his 
driving to 6 hours.  

On physical examination, range of motion was given as 
follows: right knee flexion was to 110 degrees active and 
passive with pain at 105 degrees; left knee flexion was to 
107 degrees active and passive with a decrease of 2 degrees 
after repetition and pain noted from 70 degrees to 107 
degrees.  Right knee extension was normal and left knee 
extension was minus 8 degrees.  He had crepitus with range of 
motion of the left knee.  His right knee locked when the 
Veteran attempted range of motion and a loud crack unlocked 
it.  Possible crepitus also was noted.  No ankylosis was 
present.  

Left Knee

In this case, the Veteran was granted service connection for 
meniscectomy of the left knee with traumatic arthritis in an 
April 1974 rating decision and awarded a 10 percent 
disability rating.  He was granted a 20 percent disability 
rating in a March 1994 rating decision.  His left knee 
disorder was increased from 20 percent to 30 percent in a 
July 1997 rating action.  The Board notes that the Veteran 
currently has a 30 percent rating for meniscectomy of the 
left knee with traumatic arthritis rated under Diagnositic 
Code 5010-5257, both for traumatic arthritis under Diagnostic 
Code 5010 and for impairment of the knee under Diagnostic 
Code 5257.  The Board notes that a 30 percent rating is the 
maximum schedular rating available under Diagnostic Code 
5257.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's left knee disorder.  The Board notes that there is 
no higher rating available for the left knee under Diagnostic 
Code 5260 for limitation of flexion.  Throughout the period 
of appeal, there is no evidence of extension of the left knee 
being limited to 30 degrees as is required for a 40 percent 
rating under Diagnostic Code 5261.  Additionally, the medical 
evidence does not demonstrate any ankylosis (Diagnostic Code 
5256) or impairment of the tibia and fibula (Diagnostic Code 
5262).  Therefore, these diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Therefore, a rating in excess 
of 30 percent for meniscectomy of the left knee with 
traumatic arthritis must be denied.

Right Knee

In this case, service connection for a right knee disability 
with degenerative changes was originally established in a 
March 1994 rating decision with an award of 10 percent 
disability under Diagnostic Code 5257 for impairment of the 
knee.  The Veteran filed a claim for an increased rating in 
June 1998.  

Based on a review of the evidence of record, the Board finds 
there is no evidence of moderate recurrent subluxation or 
lateral instability of the right knee for a rating in excess 
of 10 percent under Diagnostic Code 5257 at any time during 
the period of appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In this matter, the Board particularly notes that the 
December 2003, February 2005 and December 2008 VA examiners 
noted there was no evidence of dislocation or recurrent 
subluxation.  Without more evidence of moderate recurrent 
subluxation or lateral instability of the right knee, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257.  

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's right knee disorder.  Throughout the period of 
appeal, there is no evidence of forward flexion of the right 
knee being limited to 30 degrees as is required for a 
compensable 20 percent rating under Diagnostic Code 5260.  
There is also no evidence of extension of the knee being 
limited to 15 degrees as is required for a 20 percent rating 
under Diagnostic Code 5261.  Additionally, the medical 
evidence does not demonstrate any ankylosis (Diagnostic Code 
5256), removal of semilunar cartilage (Diagnostic Code 5258), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263) of the right knee.  
Therefore, these diagnostic codes are factually inapplicable 
in this case.  See Butts, 5 Vet. App. at 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  
Therefore, a rating in excess of 10 percent for degenerative 
changes of the right knee must be denied.

Conclusion

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability ratings for either low back 
strain or either knee disorder.  The Veteran's service 
representative specifically has requested extraschedular 
consideration for the Veteran's service-connected bilateral 
knee disabilities.  There is a three-step analysis for 
determining whether an extraschedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparision between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalizations).  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.  After a thorough review 
of the record, including the testimony of the Veteran and his 
wife during his Board hearing and the VA and private medical 
evidence of record noted above, the Board is convinced that 
the rating criteria reasonably describes the Veteran's 
disability levels and symptomatology for his back and knee 
disorders during the time period of this appeal, including 
the issue of pain during flare-ups, and that the assigned 
ratings are adequate.  Therefore, no referral for 
extraschedular consideration is required in this case.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims, with the exception that a 
rating of 20 percent, but no higher, for low back strain 
should be allowed for the time period from February 17, 2005 
to December 29, 2008.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 10 percent for low back 
strain for the period prior to February 17, 2005, is denied.

Entitlement to a rating of 20 percent, but no higher, for low 
back strain for the period from February 17, 2005 to December 
29, 2008, is allowed, subject to the regulations governing 
the payment of monetary awards. 

Entitlement to a rating in excess of 20 percent for low back 
strain for the period beginning December 29, 2008, is denied.

Entitlement to a rating in excess of 30 percent for 
meniscectomy of the left knee with traumatic arthritis is 
denied.

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


